 



Exhibit 10.01

MARTIN MARIETTA MATERIALS, INC.

AMENDED AND RESTATED EXECUTIVE INCENTIVE PLAN



I.   PURPOSE       The purpose of the Martin Marietta Materials, Inc. Executive
Incentive Plan (the “Plan”) is to enhance profits and overall performance by
providing for its key management an additional inducement for achieving and
exceeding Martin Marietta Materials, Inc. (“MMM” or the “Corporation”)
performance objectives. Additionally, the Plan will allow a level of
compensation that is appropriate when compared with compensation levels of other
comparable organizations.   II.   STANDARD OF CONDUCT AND PERFORMANCE
EXPECTATION



  A.   It is expected that the business and individual goals and objectives
established for this Plan will be accomplished in accordance with the
Corporation’s policy on ethical conduct in business. It is a prerequisite before
any award can be considered that a participant will have acted in accordance
with the Martin Marietta Materials, Inc. Code of Ethics and Standards of Conduct
and fostered an atmosphere to encourage all employees acting under the
participant’s supervision to perform their duties in accordance with the highest
ethical standards. Ethical behavior is imperative. Thus, in achieving one’s
goals, the individual’s commitment and adherence to the Corporation’s ethical
standards will be considered paramount in determining awards under this Plan.  
  B.   Plan participants whose individual performance is determined to be less
than acceptable are not eligible to receive incentive awards.



III.   EFFECTIVE DATE       The Plan will become effective each year commencing
January 1.   IV.   BASIC PROGRAM ELIGIBILITY       Subject to the discretion of
the Chief Executive Officer of the Corporation, an employee will be eligible to
participate in the Plan for any Plan year in which the employee is classified no
later than July 1 of that year as one of the following:

  President
Vice President
General Manager
Director
Others recommended by a Corporate Officer



    A Corporate Officer is any elected officer of the Corporation.

Page 1



--------------------------------------------------------------------------------



 





V.   BASIS FOR AWARDS       Awards will be paid based on the actual base salary
paid to each participant during each Plan year, and will be determined based on
the following criteria:



  A.    

                      Responsibility   Maximum Incentive Award   Level   (% of
Annual Salary)    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
  Division Presidents     60%-80 %
 
  Designated VPs of major functions     60%-80 %
 
  reporting to the Corporation’s President        
 
  (Corporate Unit Head)        
 
  Vice President /General Manager     40%-50 %
 
  reporting to a Division President or        
 
  Corporate Unit Head        
 
  Designated Directors/General Managers/     30%-50 %
 
  Vice Presidents        
 
  Other Directors/Managers     25%-35 %



    The award percentages noted above may be adjusted up or down subject to the
discretion of the Chief Executive Officer of the Corporation.



    B.   Available Award         Total incentive awards will be based on a
combination of the performance of MMM, the Operating Unit (as defined below),
the Corporate Unit (as defined below) and the individual, depending on the
position occupied by the participant and other factors described below. An
“Operating Unit” is an operating unit(s) of the Corporation for which the
individual is responsible (for example, one or more segments, divisions,
regions, districts, etc.) as designated by the Chief Executive Officer. A
“Corporate Unit” is a non-operating unit(s) of the Corporation for which the
individual is responsible (for example, one or more of finance, legal,
marketing, purchasing, etc.) as designated by the Chief Executive Officer. The
portion of the total award determined by the performance of MMM, the Operating
Unit, the Corporate Unit and the individual is outlined below.

Page 2



--------------------------------------------------------------------------------



 





  1.   Operating Units         For Division Presidents, participants reporting
to Division Presidents, and participants whose work is primarily related to an
Operating Unit, the award will be based on the following:

                                          Operating                            
  Unit   Division   MMM   Individual       Performance   Performance  
Performance   Performance
Divisions
                                 
Line Management
    50 %     —       25 %     25 %  
Staff
    37.5 %     —       25 %     37.5 %
Areas, Districts & Regions
                                 
Line Management
    50 %     12.5 %     12.5 %     25 %  
Staff
    37.5 %     12.5 %     12.5 %     37.5 %



  2.   Corporate Units         For individuals reporting to the Chief Executive
Officer who are responsible for a Corporate Unit and are not in an Operating
Unit (“Corporate Unit head”), participants reporting to a Corporate Unit head,
and participants whose work is primarily related to the Corporation, the award
will be based on the following:

          •   Fifty percent (50%) of the award will be based on MMM performance,
as defined in Paragraph V.C.1 below.           •   Fifty percent (50%) of the
award will be based on individual performance, as defined in Paragraph V.C.2
above.



  3.   Combined Responsibilities         For individuals who have
responsibilities described in both Paragraphs V.B.1 and V.B.2 above, the award
will be based on the following:

          •   Sixty-five percent (65%) of the award will be based on the
performance of MMM and the Operating Unit(s) which that individual is
responsible, as defined in Paragraph V.C.1 below.           •   Thirty-five
percent (35%) of the award will be based on individual performance, as defined
in Paragraph V.C.2 below.

Page 3



--------------------------------------------------------------------------------



 





C.   Performance Criteria



  1.   MMM, Operating Units and Corporate Units         MMM, Operating Unit and
Corporate Unit performance will be measured by profit contribution, cash flow,
sales and production metrics and/or other appropriate financial performance,
return, safety and other factors reflecting the performance of the Corporation,
Operating Unit and Corporate Unit.         The Compensation Committee of the
Board of Directors will determine the percentage that was achieved by MMM and
the Chief Executive Officer of the Corporation will determine the percentage
that was achieved by the Operating Units and the Corporate Units, each based on
an assessment of the factors listed above and on a subjective evaluation of the
overall contribution to the Corporation and will apply that percentage to the
portion of the total award that is available for MMM, the Operating Unit(s)
and/or the Corporate Unit(s) as outlined in Paragraph V.B. above.     2.  
Individual Performance         The portion of the total award based on
individual performance, if applicable, will be based on an assessment of the
actual achievement of the individual relative to quantitative, measurable goals
established for the Plan year, conduct in accordance with the Corporation’s Code
of Ethics and Standards of Conduct and a subjective evaluation of the relative
significance of one’s efforts in respect to its bearing on the overall
Corporation, Operating Unit(s) and/or Corporate Unit(s).         The Chief
Executive Officer will determine the percentage that was achieved by the
individual based on an assessment of the factors listed above and on a
subjective evaluation of the overall contribution of the individual, and will
apply that percentage to the portion of the total award that is available for
the individual, as outlined in Paragraph V.B. above.



D.   Discretion of the Chief Executive Officer       Subject to approval by the
Compensation Committee of the Board of Directors, the Chief Executive Officer of
the Corporation may modify the percentage of available award for any or all of
the MMM, Operating Unit, Corporate Unit and/or individual awards, based on an
assessment of organizational and/or individual contribution. The participant’s
individual performance may impact the percent of available MMM, Operating Unit
and/or Corporate Unit award. The performance of MMM, the Operating Unit and/or
Corporate Unit may impact the percent of available individual award.   E.  
Payment of Awards       Awards under the Plan shall be payable in a lump sum,
excluding the amounts, if any, credited on an elective or non-elective basis to
stock units pursuant to the Martin Marietta Materials, Inc. Incentive Stock
Plan, as soon as practicable following the close of the Plan year.

Page 4



--------------------------------------------------------------------------------



 





F.   Changes in Participation       An employee must be a full-time employee of
the Corporation on December 31 of the Plan Year to be eligible to participate in
the Plan. It is recognized that during a Plan year, individual changes in the
eligibility group may occur as participants change jobs or terminate through
death, retirement or other reasons. As these circumstances occur, the Chief
Executive Officer of the Corporation may, in his discretion, give consideration
to grant the award under the Plan and/or to adjust the amount of incentive award
paid.       Persons in the eligibility group hired during a Plan year may be
eligible for an award under the Plan in that year at the discretion and approval
of the Chief Executive Officer.

Page 5